     Case: 1:20-cv-00756 Document #: 59 Filed: 08/06/20 Page 1 of 2 PageID #:236

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Lawrence H Gress
                                 Plaintiff,
v.                                                  Case No.: 1:20−cv−00756
                                                    Honorable Robert M. Dow Jr.
SafeSpeed, LLC, et al.
                                 Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, August 6, 2020:


        MINUTE entry before the Honorable Robert M. Dow, Jr: Before the Court at this
time are five motions to dismiss [22, 30, 35, 37, 49], two motions to defer MIDP
deadlines [53, 55], a motion for extension of time to serve three remaining defendants
[51], and a motion for extension of time to answer or otherwise plead [58], as well as the
status report [40] filed on 7/14/2020. In the interest of efficient case management,
including preservation of the resources of counsel and the Court, the Court orders as
follows: (1) the first four motions to dismiss [22, 30, 35, 37] were taken under advisement
as of 7/13/2020 and the next motion to dismiss [49] is now also taken under advisement;
(2) the motions to defer MIDP deadlines [53, 55] are granted and all MIDP disclosures
shall be due 30 days after the last defendant is either served or voluntarily dismissed; (3)
the motion for extension of time to serve the three remaining defendants [51] is granted to
and including for an additional 45 days to and including 9/21/2020 for good cause shown
as reflected in the motion and due to the pandemic, but additional motions for extension
will be harder to justify given the prior extensions; (4) Defendant Khalid Maani's motion
for extension of time to answer or otherwise plead [58] is granted to and including
8/14/2020; (5) because the Court is likely to issue a single, comprehensive opinion on all
of the motions to dismiss filed to date (including any motion to dismiss filed by Defendant
K. Maani, the briefing on the six (or seven) motions that will be pending as of the middle
of this month will proceed as follows: all responses will be due by 9/30/2020; all replies
will be due by 10/21/2020. To the extent that Plaintiff wishes to file a single, omnibus
response brief, he is encouraged to do so; to the extent that Defendants can adopt each
other's arguments rather than repeating them, they are encouraged to do so. The Court will
issue a ruling by mail. Any motions to dismiss filed by the Defendants who have not been
served yet will be briefed on a different schedule. Notice of motion date of 8/11/2020 and
8/13/2020 are stricken and no appearances are necessary on that date. Mailed notice(cdh, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
  Case: 1:20-cv-00756 Document #: 59 Filed: 08/06/20 Page 2 of 2 PageID #:237

generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
